John A. Fogleman, Justice, dissenting. I consider the error on which this case is reversed to be harmless. As I understand the majority opinion, that error is the failure of the trial court to strike an unresponsive answer by the sheriff as a witness. The word “partner” was used by the sheriff in telling who went into the attic of a house and brought down some stolen property. It was applied to a codefendant of appellant to describe the codefendant as appellant’s partner. The word, in its common acception and use can mean more than a “partner-in-crime.” It may mean a colleague or associate. Webster’s Third New International Dictionary; Webster’s New International Dictionary, Second Edition; The Random House Dictionary of the English Language; The American Heritage Dictionary of the English Language. It is synonymous with friend, companion, fellow, comrade, familiar. Rodale, The Synonym Finder, Special DeLuxe Ed. (1961). It is used to designate various relationships such as companions, fellow workers, or close friends. Zuback v. Bakmaz, 346 Fa. 279, 29 A. 2d 473 (1943). Admittedly the two men lived together. Two sets of tracks were followed by the officers for a quarter-mile from the burglarized residence to the place where the two codefendants lived together. Boots taken off Queary matched one set of tracks. There was another muddy set of boots at the house when the officers went there. The sheriff saw the tracks and fitted the boots worn by Queary to one set of tracks. He went to the house where Queary and his codefendant lived. The codefendant was sitting in the house barefooted. The sheriff then went with the codefendant to the residence of Queary’s brother-in-law. The codefendant went into the attic of that house with the sheriff and handed the stolen property down through the ceiling. The codefendant admitted the burglary and tried to shoulder the entire blame, but could not explain how there could have been two sets of tracks. He claimed that he had been wearing Queary’s boots when he burglarized the house, because they were better than his own. He said that it was possible that two dollars he gave Queary to buy gasoline after he returned was a part of the money he stole from the house. The codefendant had not previously told the sheriff about taking Queary’s boots before going to the burglarized premises. The circumstances pointing to Queary’s guilt as disclosed by the evidence preceding this unresponsive remark were indeed strong and it is difficult to see how the jury could have given much consideration to this chance remark. Whatever connotation the witness or the jury put on the word, it added nothing to what the jury already knew. The sheriff would not have arrested Queary if he did not think he was a participant in the crime and everyone in the courtroom knew that from the evidence. When the entire record is viewed on appeal, Í would say that the chances that this statement was prejudicial were so remote as to put the matter beyond reasonable doubt. It seems to me that we could say with great assurance that any error was harmless. I am authorized to state that Mr. Justice George Rose Smith and Mr. Justice Jones join in this opinion.